NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LEM.ANS CORPORATION,
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defendcmt-Appellee.
2010-1295
Appea1 horn the United StateS Cou1’t of International
Trade in case no. 06-CV-(}038, Judge Judith M. Barzi1ay.
ON MOTION
ORDER
The United States moves for a 40-day extension of
time, unti1_November 3O, 201(}, to file its brief
Upon consideration thereof
IT ls ORDERED THAT: '
The motion is granted No further extensions should
be anticipated

LEMANS CORP V. US
CC.
S
2
FOR THE COURT
997 2 9 mm 131 iran H0rba1y
Date J an H0rba1y
ThomaS J. O’Donne11, Esq.
A1exander Vanderweide, Esq.
Clerk
C
ab
§§
§§-§
El?PEALS FOR
L`C|RCU|T
0CTe2 0 2010
.IAN HORBALY
ClERK